WESTERFIELD, J.
This is a suit by a landlord against a tenant and an endorser of the tenant’s rent notes.
The amount claimed, $660.00, is represented by six notes of $110.00 each.
The defense consists of a plea of fraud and the averment that the lease was can-celled by mutual consent.
There was judgment for plaintiff, as "prayed for, allowing a credit of $147.00 collected by the landlord after the abandonment of the premises by the lessee. The right of' the tenant an,d, or, the endorser, to resume possession of the premises was reserved.
Only a feeble effort was made to support the averments of the defense which fell far short of proof. The trial judge was of opinion that the case was clearly with the plaintiff and so are we.
The judgment appealed from is affirmed.